FILED
                             NOT FOR PUBLICATION                            MAY 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC GEPIGA GUERRA,                              No. 13-72619

               Petitioner,                       Agency No. A079-630-433

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Eric Gepiga Guerra, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Nahrvani v. Gonzales, 399 F.3d
1148, 1151 (9th Cir. 2005), and we deny the petition for review.

      We reject Guerra’s request that the court take judicial notice of country

conditions in the Philippines. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996)

(en banc).

      The record does not compel the finding that Guerra established the

government of the Philippines is unwilling or unable to control the individuals he

fears. See Nahrvani, 399 F.3d at 1154. Thus, Guerra’s asylum and withholding of

removal claims fail. See id.

      PETITION FOR REVIEW DENIED.




                                         2                                    13-72619